Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 I, Manny Villafaña, hereby certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: the Quarterly Report on Form10-Q of Kips Bay Medical,Inc. for the quarter ended June 27, 2015 (the “Report”) fully complies with the requirements of Section13(a)or 15(d)of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Kips Bay Medical,Inc. Dated: August 6, 2015 /s/ Manny Villafaña Manny Villafaña Chairman of the Board and Chief Executive Officer (Principal Executive Officer)
